

PLEDGE AND SECURITY AGREEMENT
 
     THIS PLEDGE AND SECURITY AGREEMENT, dated as of the 28th day of January,
2011 (this “Agreement”), is made by KRISPY KREME DOUGHNUTS, INC., a North
Carolina corporation (the “Parent”), KRISPY KREME DOUGHNUT CORPORATION, a North
Carolina corporation (the “Borrower”), and by each of the undersigned
Subsidiaries of the Borrower and each other Subsidiary that, after the date
hereof, executes an instrument of accession hereto substantially in the form of
Exhibit C (a “Pledgor Accession”; the undersigned and such other Subsidiaries,
collectively, together with the Parent and the Borrower, the “Pledgors”), in
favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent for the
Lenders party to the Credit Agreement referred to below (in such capacity, the
“Administrative Agent”), for the benefit of the Secured Parties (as hereinafter
defined). Except as otherwise provided herein, capitalized terms used herein
without definition have the meanings given to them in the Credit Agreement
referred to below.
 
RECITALS
 
     A. The Borrower, the Parent, the Lenders and the Administrative Agent are
parties to a Credit Agreement, dated as of January 28, 2011 (as amended,
modified, restated or supplemented from time to time, the “Credit Agreement”),
providing for the availability of certain credit facilities to the Borrower upon
the terms and subject to the conditions set forth therein.
 
     B. As a condition to the extension of credit to the Borrower under the
Credit Agreement, each of the Parent and each Subsidiary that is a party to this
Agreement as of the date hereof has entered into a Guaranty Agreement, dated as
of the date hereof (as amended, modified, restated or supplemented from time to
time, the “Guaranty”), pursuant to which the Parent and each such Subsidiary has
guaranteed to the Secured Parties the payment in full of the Obligations of the
Borrower under the Credit Agreement and the other Credit Documents.
Additionally, certain other Subsidiaries of the Borrower may from time to time
after the date hereof enter into the Guaranty, pursuant to which such
Subsidiaries will guarantee to the Secured Parties the payment in full of the
Obligations of the Borrower under the Credit Agreement and the other Credit
Documents.
 
     C. It is a further condition to the extension of credit to the Borrower
under the Credit Agreement that the Pledgors shall have agreed, by executing and
delivering this Agreement, to secure the payment in full of their respective
obligations under the Credit Agreement, the Guaranty and the other Credit
Documents. The Secured Parties are relying on this Agreement in their decision
to extend credit to the Borrower under the Credit Agreement, and would not enter
into the Credit Agreement without the execution and delivery of this Agreement
by the Pledgors.
 
     D. The Pledgors will obtain benefits as a result of the extension of credit
to the Borrower under the Credit Agreement, which benefits are hereby
acknowledged, and, accordingly, desire to execute and deliver this Agreement.
 

--------------------------------------------------------------------------------

 

STATEMENT OF AGREEMENT
 
     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, to induce the Secured Parties to enter into the Credit Agreement
and to induce the Lenders to extend credit to the Borrower thereunder, each
Pledgor hereby agrees as follows:
 
ARTICLE I
 
DEFINITIONS
 
     1.1 Defined Terms. The following terms that are defined in the Uniform
Commercial Code (as hereinafter defined) are used in this Agreement as so
defined (and, in the event any such term is defined differently for purposes of
Article 9 of the Uniform Commercial Code than for any other purpose or purposes
of the Uniform Commercial Code, the Article 9 definition shall govern): Account,
As-Extracted Collateral, Chattel Paper, Commercial Tort Claim, Commodity
Account, Commodity Intermediary, Deposit Accounts, Documents, Electronic Chattel
Paper, Equipment, Fixtures, General Intangibles, Goods, Instruments, Inventory,
Investment Property, Letter-of-Credit Rights, Record, Securities Account,
Securities Intermediary, Software, Supporting Obligations and Tangible Chattel
Paper. In addition, the following terms have the meanings set forth below:
 
     “Collateral” has the meaning given to such term in Section 2.1.
 
     “Collateral Accounts” has the meaning given to such term in Section 6.3.
 
     “Contracts” means, collectively, all rights of each Pledgor under all
leases, contracts and agreements to which such Pledgor is now or hereafter a
party, including, without limitation, all rights, privileges and powers under
Ownership Agreements and Licenses, together with any and all extensions,
modifications, amendments and renewals of such leases, contracts and agreements
and all rights of such Pledgor to receive moneys due or to become due thereunder
or pursuant thereto and to amend, modify, terminate or exercise rights under
such leases, contracts and agreements.
 
     “Copyright Collateral” means, collectively, all Copyrights and Copyright
Licenses to which any Pledgor is or hereafter becomes a party and all other
General Intangibles embodying, incorporating, evidencing or otherwise relating
or pertaining to any Copyright or Copyright License, in each case whether now
owned or existing or hereafter acquired or arising.
 
     “Copyright License” means any agreement now or hereafter in effect granting
any right to any third party under any Copyright now or hereafter owned by any
Pledgor or which any Pledgor otherwise has the right to license, or granting any
right to any Pledgor under any property of the type described in the definition
of Copyright herein now or hereafter owned by any third party, and all rights of
any Pledgor under any such agreement.
 
     “Copyrights” means, collectively, all of each Pledgor’s copyrights,
copyright registrations and applications for copyright registration, whether
under the laws of the United States or any other country or jurisdiction,
including all recordings, supplemental registrations and derivative or
collective work registrations, and all renewals and extensions thereof, in each
case whether now owned or existing or hereafter acquired or arising. 
 
2
 

--------------------------------------------------------------------------------

 

     “Existing Joint Venture” means, collectively, the Joint Ventures of the
Parent and its Subsidiaries set forth on Schedule 5.7 to the Credit Agreement.
 
     “License” means any Copyright License, Patent License or Trademark License.
 
     “Mobile Goods” means, collectively, all of each Pledgor’s motor vehicles,
tractors, trailers, aircraft, rolling stock and other like property, whether or
not the title thereto is governed by a certificate of title or ownership, in
each case whether now owned or existing or hereafter acquired.
 
     “Ownership Agreement” means any partnership agreement, joint venture
agreement, limited liability company operating agreement, stockholders agreement
or other agreement creating, governing or evidencing any such capital stock or
equity interests and to which any Pledgor is now or hereafter becomes a party,
as any such agreement may be amended, modified, supplemented, restated or
replaced from time to time.
 
     “Patent Collateral” means, collectively, all Patents and all Patent
Licenses to which any Pledgor is or hereafter becomes a party and all other
General Intangibles embodying, incorporating, evidencing or otherwise relating
or pertaining to any Patent or Patent License, in each case whether now owned or
existing or hereafter acquired or arising.
 
     “Patent License” means any agreement now or hereafter in effect granting to
any third party any right to make, use or sell any invention on which a Patent,
now or hereafter owned by any Pledgor or which any Pledgor otherwise has the
right to license, is in existence, or granting to any Pledgor any right to make,
use or sell any invention on which property of the type described in the
definition of Patent herein, now or hereafter owned by any third party, is in
existence, and all rights of any Pledgor under any such agreement.
 
     “Patents” means, collectively, all of each Pledgor’s letters patent,
whether under the laws of the United States or any other country or
jurisdiction, all recordings and registrations thereof and applications
therefor, including, without limitation, the inventions and improvements
described therein, and all reissues, continuations, divisions, renewals,
extensions, substitutions and continuations-in-part thereof, in each case
whether now owned or existing or hereafter acquired or arising.
 
     “Permitted Hedge Agreement” means any Hedge Agreement that is required or
permitted by the Credit Agreement to be entered into by the Borrower.
 
3
 

--------------------------------------------------------------------------------

 

     “Pledged Interests” means, collectively, (i) all of the issued and
outstanding shares, interests or other equivalents of capital stock of each
Person that is a direct Subsidiary of any Pledgor as of the date hereof or that
becomes a direct Subsidiary of any Pledgor at any time after the date hereof, at
any time now or hereafter owned by any Pledgor, whether voting or non-voting and
whether common or preferred; (ii) all partnership, joint venture, limited
liability company or other equity interests in each Person not a corporation
that is a direct Subsidiary of any Pledgor as of the date hereof or that becomes
a direct Subsidiary of any Pledgor at any time after the date hereof, at any
time now or hereafter owned by any Pledgor; (iii) all options, warrants and
other rights to acquire, and all securities convertible into, any of the
foregoing; (iv) all rights to receive interest, income, dividends,
distributions, returns of capital and other amounts (whether in cash,
securities, property, or a combination thereof), and all additional stock,
warrants, options, securities, interests and other property, from time to time
paid or payable or distributed or distributable in respect of any of the
foregoing (but subject to the provisions of Section 5.3), including, without
limitation, all rights of such Pledgor to receive amounts due and to become due
under or in respect of any Ownership Agreement or upon the termination thereof;
(v) all rights of access to the books and records of any such Person; and (vi)
all other rights, powers, privileges, interests, claims and other property in
any manner arising out of or relating to any of the foregoing, of whatever kind
or character (including any tangible or intangible property or interests
therein), and whether provided by contract or granted or available under
applicable law in connection therewith, including, without limitation, such
Person’s right to vote and to manage and administer the business of any such
Subsidiary pursuant to any applicable Ownership Agreement, in each case together
with all certificates, instruments and entries upon the books of financial
intermediaries at any time evidencing any of the foregoing.
 
     “Proceeds” has the meaning given to such term in Section 2.1.
 
     “Secured Parties” means, collectively, the Lenders (including the Issuing
Lender and the Swingline Lender in their capacities as such), the Hedge Parties
and the Administrative Agent.
 
     “Trademark Collateral” means, collectively, all Trademarks and Trademark
Licenses to which any Pledgor is or hereafter becomes a party and all other
General Intangibles embodying, incorporating, evidencing or otherwise relating
or pertaining to any Trademark or Trademark License, in each case whether now
owned or existing or hereafter acquired or arising.
 
     “Trademark License” means any agreement now or hereafter in effect granting
any right to any third party under any Trademark now or hereafter owned by any
Pledgor or which any Pledgor otherwise has the right to license, or granting any
right to any Pledgor under any property of the type described in the definition
of Trademark herein now or hereafter owned by any third party, and all rights of
any Pledgor under any such agreement.
 
     “Trademarks” means, collectively, all of each Pledgor’s trademarks, service
marks, trade names, corporate and company names, business names, logos, trade
dress, trade styles, other source or business identifiers, designs and general
intangibles of a similar nature, whether under the laws of the United States or
any other country or jurisdiction, all recordings and registrations thereof and
applications therefor, all renewals, reissues and extensions thereof, all rights
corresponding thereto, and all goodwill associated therewith or symbolized
thereby, in each case whether now owned or existing or hereafter acquired or
arising.
 
     “Uniform Commercial Code” means the Uniform Commercial Code as the same may
be in effect from time to time in the State of New York; provided that if, by
reason of applicable law, the validity or perfection of any security interest in
any Collateral granted under this Agreement is governed by the Uniform
Commercial Code as in effect in another jurisdiction, then as to the validity or
perfection, as the case may be, of such security interest, “Uniform Commercial
Code” means the Uniform Commercial Code as in effect from time to time in such
other jurisdiction.
 
4
 

--------------------------------------------------------------------------------

 

     1.2 Other Terms; Construction. All terms in this Agreement that are not
capitalized shall, unless the context otherwise requires, have the meanings
provided by the Uniform Commercial Code to the extent the same are used or
defined therein.
 
ARTICLE II
 
CREATION OF SECURITY INTEREST
 
     2.1 Pledge and Grant of Security Interest. Each Pledgor hereby pledges,
assigns and delivers to the Administrative Agent, for the ratable benefit of the
Secured Parties, and grants to the Administrative Agent, for the ratable benefit
of the Secured Parties, a Lien upon and security interest in, all of such
Pledgor’s right, title and interest in and to the following property and assets
of such Pledgor, in each case whether now owned or existing or hereafter
acquired or arising and wherever located (collectively, the “Collateral”):
 
     (i) all Accounts;
 
     (ii) all As-Extracted Collateral;
 
     (iii) all Chattel Paper;
 
     (iv) the Commercial Tort Claims (if any) set forth on Annex I hereto;
 
     (v) all Contracts;
 
     (vi) all Copyright Collateral;
 
     (vii) all Deposit Accounts;
 
     (viii) all Documents;
 
     (ix) all Equipment;
 
     (x) all Fixtures;
 
     (xi) all General Intangibles;
 
     (xii) all Goods;
 
     (xiii) all Instruments;
 
     (xiv) all Inventory;
 
     (xv) all Investment Property;
 
     (xvi) all Letter-of-Credit Rights;
 
5
 

--------------------------------------------------------------------------------

 

     (xvii) all Patent Collateral;
 
     (xviii) all Pledged Interests; provided, however, that at no time shall the
Pledged Interests of any Pledgor that is a Foreign Subsidiary exceed 65% of all
such shares, interests, rights and other property of the type described in this
clause (xviii) of such Foreign Subsidiary that is entitled to vote;
 
     (xix) all Software;
 
     (xx) all Supporting Obligations;
 
     (xxi) all Trademark Collateral;
 
     (xxii) all cash, cash equivalents and money of such Pledgor, wherever held;
 
     (xxiii) to the extent not covered or not specifically excluded by clauses
(i) through (xxii) above, all of such Pledgor’s other personal property;
 
     (xxiv) all Records evidencing or relating to any of the foregoing or that
are otherwise necessary or useful in the collection thereof;
 
     (xxv) all accessions, additions, attachments, improvements, modifications
and upgrades to, replacements of and substitutions for any of the foregoing; and
 
     (xxvi) any and all proceeds, as defined in the Uniform Commercial Code,
products, rents, royalties and profits of or from any and all of the foregoing
and, to the extent not otherwise included in the foregoing, (w) all payments
under any insurance (whether or not the Administrative Agent is the loss payee
thereunder), indemnity, warranty or guaranty with respect to any of the
foregoing Collateral, (x) all payments in connection with any requisition,
condemnation, seizure or forfeiture with respect to any of the foregoing
Collateral, (y) all claims and rights (but not obligations) to recover for any
past, present or future infringement or dilution of or injury to any Copyright
Collateral, Patent Collateral or Trademark Collateral, and (z) all other amounts
from time to time paid or payable under or with respect to any of the foregoing
Collateral (collectively, “Proceeds”). For purposes of this Agreement, the term
“Proceeds” includes whatever is receivable or received when Collateral or
Proceeds are sold, exchanged, collected or otherwise disposed of, whether
voluntarily or involuntarily.
 
Notwithstanding the foregoing: (A) the Administrative Agent may, in its sole
discretion, reject or refuse to accept for credit toward payment of the Secured
Obligations any Collateral that is an Account, Instrument, Chattel Paper, lease
or other obligation or property of any kind due or owing from or belonging to a
Sanctioned Person; (B) the terms “Collateral”, “Pledged Interests” and “General
Intangibles” shall expressly exclude any Capital Stock (as defined in the Credit
Agreement) or any other right or interest in the Existing Joint Ventures; (C) in
no event shall the security interest granted under this Agreement attach to (1)
any lease, license, contract, property rights or agreement to which such Pledgor
is a party (or to any of its right or interests thereunder) if the grant of such
security interest therein would constitute or result in either (i) the
abandonment, invalidation or unenforceability of any right, title or interest of
such Pledgor therein or (ii) a breach or termination pursuant to the terms of,
or a default under, any such lease, license, contract, property rights or
agreement (other than to the extent that any such term would be rendered
ineffective by Section 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial
Code as in effect in the relevant jurisdiction), (2) any assets owned by any
Pledgor on the date hereof or hereafter acquired that is subject to a Permitted
Lien securing Indebtedness permitted to be incurred pursuant to the Credit
Agreement if the contract or other agreement in which such Permitted Lien is
granted (or the documentation providing for such Indebtedness) validly prohibits
the creation of any other Lien on such assets or (3) any Fixtures located on
premises leased to any Pledgor to the extent the pledge thereof or grant of a
security interest therein (x) is prohibited by a lease governing such premises
or (y) would result in the forfeiture of any Pledgor’s right, title or interest
therein under applicable law; and (D) the security interest created hereby in
Pledged Interests constituting voting stock of any Foreign Subsidiary shall be
limited to that portion of such voting stock that does not exceed 65% of the
aggregate issued and outstanding voting stock of such Foreign Subsidiary.
 
6
 

--------------------------------------------------------------------------------

 

     2.2 Security for Secured Obligations. This Agreement and the Collateral
secure the full and prompt payment, at any time and from time to time as and
when due (whether at the stated maturity, by acceleration or otherwise), of (a)
in the case of the Borrower and the Parent, all Obligations of the Borrower
under the Credit Agreement and the other Credit Documents, including, without
limitation, all principal of and interest on the Loans, all Reimbursement
Obligations, all fees, expenses, indemnities and other amounts payable by the
Borrower under the Credit Agreement or any other Credit Document (including
interest accruing after the filing of a petition or commencement of a case by or
with respect to the Borrower seeking relief under any Debtor Relief Law and any
fraudulent transfer and fraudulent conveyance laws, whether or not the claim for
such interest is allowed in such proceeding), and all obligations of the
Borrower to any Hedge Party under any Permitted Hedge Agreement, and (b) in the
case of each other Pledgor, all of its liabilities and obligations as a
Guarantor (as defined in the Guaranty) in respect of the Obligations; and in
each case under (a) and (b) above, (i) all such liabilities and obligations
that, but for the operation of the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due, and (ii) all fees, costs and expenses payable
by the Pledgors under Section 8.1, in each case under (a) and (b) above whether
now existing or hereafter created or arising and whether direct or indirect,
absolute or contingent, due or to become due (the liabilities and obligations of
the Pledgors described in this Section 2.2, collectively, the “Secured
Obligations”).
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
     Each Pledgor represents and warrants as follows:
 
     3.1 Ownership of Collateral. Each Pledgor owns, or has valid rights as a
lessee or licensee with respect to, all Collateral purported to be pledged by it
hereunder, free and clear of any Liens except for the Liens granted to the
Administrative Agent, for the benefit of the Secured Parties, pursuant to this
Agreement, and except for other Permitted Liens. No security agreement,
financing statement or other public notice with respect to all or any part of
the Collateral is on file or of record in any government or public office, and
no Pledgor has filed or consented to the filing of any such statement or notice,
except (i) Uniform Commercial Code financing statements naming the
Administrative Agent as secured party, (ii) security instruments filed in the
U.S. Copyright Office or the U.S. Patent and Trademark Office naming the
Administrative Agent as secured party, (iii) filings with respect to which
termination statements and other necessary releases have been delivered to the
Administrative Agent for filing, and (iv) as may be otherwise permitted by the
Credit Agreement.
 
7
 

--------------------------------------------------------------------------------

 

     3.2 Security Interests; Filings. This Agreement, together with (i) the
filing, with respect to each Pledgor, of duly completed Uniform Commercial Code
financing statements naming such Pledgor as debtor, the Administrative Agent as
secured party, and describing the Collateral, in the jurisdictions set forth
with respect to such Pledgor on Annex A hereto, (ii) to the extent required by
applicable law, the filing, with respect to each relevant Pledgor, of duly
completed and executed assignments in the forms set forth as Exhibits A and B
with the U.S. Copyright Office or the U.S. Patent and Trademark Office, as
appropriate, with regard to registered Copyright Collateral, Patent Collateral
and Trademark Collateral of such Pledgor, as the case may be, (iii) in the case
of uncertificated Pledged Interests consisting of capital stock, registration of
transfer thereof to the Administrative Agent on the issuer’s books or the
execution by the issuer of a control agreement satisfying the requirements of
Section 8-106 (or its successor provision) of the Uniform Commercial Code, and
(iv) the delivery to the Administrative Agent of all stock certificates and
Instruments included in the Collateral (and assuming continued possession
thereof by the Administrative Agent), creates, and at all times shall
constitute, a valid and perfected security interest in and Lien upon the
Collateral in favor of the Administrative Agent, for the benefit of the Secured
Parties, to the extent a security interest therein can be perfected by such
filings or possession, as applicable, superior and prior to the rights of all
other Persons therein (except for Permitted Liens), and no other or additional
filings, registrations, recordings or actions are or shall be necessary or
appropriate in order to maintain the perfection and priority of such Lien and
security interest, other than actions required with respect to Collateral of the
types excluded from Article 9 of the Uniform Commercial Code or from the filing
requirements under such Article 9 by reason of Section 9-109, 9-309 or 9-310 of
the Uniform Commercial Code and other than continuation statements required
under the Uniform Commercial Code.
 
     3.3 Locations. Annex B lists, as to each Pledgor on the Closing Date, (i)
its exact legal name, (ii) the jurisdiction of its incorporation or
organization, its federal tax identification number, and (if applicable) its
organizational identification number, (iii) the addresses of its chief executive
office and (iv) the address of each location of all original invoices, ledgers,
Chattel Paper, Instruments and other records or information evidencing or
relating to the Collateral of such Pledgor, in each instance except for any new
locations established in accordance with the provisions of Section 4.2. Except
as may be otherwise noted therein, all locations identified in Annex B are owned
by the applicable Pledgor. No Pledgor (x) presently conducts business under any
prior or other corporate or company name or under any trade or fictitious names,
except as indicated beneath its name on Annex B, (y) has entered into any
contract or granted any Lien within the past five years under any name other
than its legal corporate name or a trade or fictitious name indicated on Annex
B, or (z) has filed any tax return under any name other than its exact legal
name, except as indicated beneath its name on Annex B.
 
8
 

--------------------------------------------------------------------------------

 

     3.4 Authorization; Consent. No authorization, consent or approval of, or
declaration or filing with, any Governmental Authority (including, without
limitation, any notice filing with state tax or revenue authorities required to
be made by account creditors in order to enforce any Accounts in such state) is
required for the valid execution, delivery and performance by any Pledgor of
this Agreement, the grant by it of the Lien and security interest in favor of
the Administrative Agent provided for herein, or the exercise by the
Administrative Agent of its rights and remedies hereunder, except for (i) the
filings described in Section 3.2, (ii) in the case of Accounts owing from any
federal governmental agency or authority, the filing by the Administrative Agent
of a notice of assignment in accordance with the federal Assignment of Claims
Act of 1940, as amended, and (iii) in the case of Pledged Interests, such
filings and approvals as may be required in connection with a disposition of any
such Pledged Interests by laws affecting the offering and sale of securities
generally.
 
     3.5 No Restrictions. There are no statutory or regulatory restrictions,
prohibitions or limitations on any Pledgor’s ability to grant to the
Administrative Agent a Lien upon and security interest in the Collateral
pursuant to this Agreement or (except for the provisions of the federal
Anti-Assignment Act and Anti-Claims Act, as amended) on the exercise by the
Administrative Agent of its rights and remedies hereunder (including any
foreclosure upon or collection of the Collateral), and there are no contractual
restrictions on any Pledgor’s ability so to grant such Lien and security
interest.
 
     3.6 Accounts. Except as, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, each Account is, or at
the time it arises will be, (i) a bona fide, valid and legally enforceable
indebtedness of the account debtor according to its terms, arising out of or in
connection with the sale, lease or performance of Goods or services by the
Pledgors or any of them, (ii) subject to no offsets, discounts, counterclaims,
contra accounts or any other defense of any kind and character, other than
warranties and discounts customarily given by the Pledgors in the ordinary
course of business and warranties provided by applicable law, (iii) to the
extent listed on any schedule of Accounts at any time furnished to the
Administrative Agent, a true and correct statement of the amount actually and
unconditionally owing thereunder, maturing as stated in such schedule and in the
invoice covering the transaction creating such Account, and (iv) not evidenced
by any Tangible Chattel Paper or other Instrument; or if so, such Tangible
Chattel Paper or other Instrument (other than invoices and related
correspondence and supporting documentation) shall promptly be duly endorsed to
the order of the Administrative Agent and delivered to the Administrative Agent
to be held as Collateral hereunder. To the knowledge of each Pledgor, there are
no facts, events or occurrences that would in any way impair the validity or
enforcement of any Accounts except as set forth above.
 
     3.7 Pledged Interests. As of the date hereof, the Pledged Interests
required to be pledged hereunder by each Pledgor consist of the number and type
of shares of capital stock (in the case of issuers that are corporations) or the
percentage and type of other equity interests (in the case of issuers other than
corporations) as described beneath such Pledgor’s name in Annex C. All of the
Pledged Interests have been duly and validly issued and are fully paid and
nonassessable (or, in the case of partnership, limited liability company or
similar Pledged Interests, not subject to any capital call or other additional
capital requirement) and not subject to any preemptive rights, warrants, options
or similar rights or restrictions in favor of third parties or any contractual
or other restrictions upon transfer. As to each issuer thereof, the Pledged
Interests pledged hereunder constitute 100% of the outstanding capital stock of
or other equity interests in such issuer, except as set forth in Annex C (or, in
the case of any issuer that is a Foreign Subsidiary, such lower percentage, not
less than 65% (with respect to voting capital stock or other equity interests
only) in any event, as may be permitted by the terms of this Agreement and the
Credit Agreement).
 
9
 

--------------------------------------------------------------------------------

 

     3.8 Intellectual Property. Annexes D, E and F correctly set forth all
material registered Copyrights, Patents and Trademarks owned by any Pledgor as
of the date hereof (and as amended concurrently with the delivery of the
financial statements described in Section 6.1(b) of the Credit Agreement
pursuant to Section 4.8) and used or proposed to be used in its business. Except
as, individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect: (a) each such Pledgor owns or possesses the valid right
to use all Copyrights, Patents and Trademarks; (b) all registrations therefor
have been validly issued under applicable law and are in full force and effect;
(c) no claim has been made in writing or, to the knowledge of such Pledgor,
orally, that any of the Copyrights, Patents or Trademarks is invalid or
unenforceable or violates or infringes the rights of any other Person, and there
is no such violation or infringement in existence; and (d) to the knowledge of
such Pledgor, no other Person is presently infringing upon the rights of such
Pledgor with regard to any of the Copyrights, Patents or Trademarks.
 
     3.9 Deposit Accounts. Annex G lists, as of the date hereof (and as amended
from time to time pursuant to Section 4.10), all Deposit Accounts maintained by
any Pledgor, and lists in each case the name in which the account is held, the
name of the depository institution, the account number, and a description of the
type or purpose of the account.
 
     3.10 Securities and Commodity Accounts. Annex H lists, as of the date
hereof (and as amended from time to time pursuant to Section 4.11), all
Securities Accounts and Commodity Accounts maintained by any Pledgor with any
Securities Intermediary or Commodity Intermediary, and lists in each case the
name in which the account is held, the name of the Securities Intermediary or
Commodity Intermediary, the account number, and a description of the type or
purpose of the account.
 
     3.11 Documents of Title. No bill of lading, warehouse receipt or other
Document or Instrument of title is outstanding with respect to any Collateral
other than Mobile Goods and other than Inventory in transit in the ordinary
course of business to a location set forth on Annex B or to a customer of a
Pledgor.
 
     3.12 Commercial Tort Claims. Annex I lists, as of the date hereof and to
the knowledge of each Pledgor, all Commercial Tort Claims existing in favor of
any Pledgor.
 
ARTICLE IV
 
COVENANTS
 
     4.1 Use and Disposition of Collateral. So long as no Event of Default shall
have occurred and be continuing, each Pledgor may, in any lawful manner not
inconsistent with the provisions of this Agreement and the other Credit
Documents, use, control and manage the Collateral in the operation of its
businesses, and receive and use the income, revenue and profits arising
therefrom and the Proceeds thereof, in the same manner and with the same effect
as if this Agreement had not been made; provided, however, that no Pledgor will
sell or otherwise dispose of, grant any option with respect to, or mortgage,
pledge, grant any Lien with respect to or otherwise encumber any of the
Collateral or any interest therein, except for the security interest created in
favor of the Administrative Agent hereunder and except as may be otherwise
expressly permitted in accordance with the terms of this Agreement and the
Credit Agreement (including any applicable provisions therein regarding delivery
of proceeds of sale or disposition to the Administrative Agent).
 
10
 

--------------------------------------------------------------------------------

 

     4.2 Change of Name, Locations, etc. No Pledgor will (i) change its name,
identity or corporate structure, (ii) change its chief executive office from the
location thereof listed on Annex B, (iii) change the jurisdiction of its
incorporation or organization from the jurisdiction listed on Annex B (whether
by merger or otherwise), (iv) file any document with the Internal Revenue
Service using any name other than its exact legal name listed on Annex B, or (v)
remove any books, records or other information relating to Collateral, from the
applicable location thereof listed on Annex B, unless in each case such Pledgor
has (1) given twenty (20) days’ prior written notice to the Administrative Agent
of its intention to do so, together with information regarding any such new
location and such other information in connection with such proposed action as
the Administrative Agent may reasonably request, and (2) delivered to the
Administrative Agent ten (10) days prior to any such change or removal such
documents, instruments and financing statements as may be required by the
Administrative Agent, all in form and substance satisfactory to the
Administrative Agent, paid all necessary filing and recording fees and taxes,
and taken all other actions reasonably requested by the Administrative Agent
(including, at the request of the Administrative Agent, delivery of opinions of
counsel reasonably satisfactory to the Administrative Agent to the effect that
all such actions have been taken), in order to perfect and maintain the Lien
upon and security interest in the Collateral provided for herein in accordance
with the provisions of Section 3.2.
 
     4.3 Records; Inspection.
 
     (a) Each Pledgor will keep and maintain at its own cost and expense
satisfactory and complete, in all material respects, records of the Accounts and
all other Collateral, including, without limitation, records of all payments
received, all credits granted thereon, all merchandise returned and all other
documentation relating thereto, and will furnish to the Administrative Agent
from time to time such statements, schedules and reports (including, without
limitation, accounts receivable aging schedules) with regard to the Collateral
as the Administrative Agent may reasonably request.
 
     (b) Each Pledgor shall, from time to time at such times as may be
reasonably requested and upon reasonable notice, (i) make available to the
Administrative Agent for inspection and review at such Pledgor’s offices copies
of all invoices and other documents and information relating to the Collateral
(including, without limitation, itemized schedules of all collections of
Accounts, showing the name of each account debtor, the amount of each payment
and such other information as the Administrative Agent shall reasonably
request), and (ii) permit the Administrative Agent or its representatives to
visit its offices or the premises upon which any Collateral may be located,
inspect its books and records and make copies and memoranda thereof, inspect the
Collateral, discuss its finances and affairs with its officers, employees and
independent accountants and take any other actions necessary for the protection
of the interests of the Secured Parties in the Collateral. At the request of the
Administrative Agent, each Pledgor will legend, in form and manner satisfactory
to the Administrative Agent, the books, records and materials evidencing or
relating to the Collateral with an appropriate reference to the fact that the
Collateral has been assigned to the Administrative Agent and that the
Administrative Agent has a security interest therein. The Administrative Agent
shall have the right to make test verifications of Accounts in any reasonable
manner and through any reasonable medium, and each Pledgor agrees to furnish all
such reasonable assistance and information as the Administrative Agent may
require in connection therewith.
 
11
 

--------------------------------------------------------------------------------

 

     4.4 Accounts. Unless notified otherwise by the Administrative Agent in
accordance with the terms hereof, each Pledgor shall endeavor to collect its
Accounts and all amounts owing to it thereunder in accordance with sound
business practices and shall apply forthwith upon receipt thereof all such
amounts as are so collected to the outstanding balances thereof, and in
connection therewith shall, at the request of the Administrative Agent after the
occurrence and during the continuance of an Event of Default, take such action
as the Administrative Agent may deem necessary or advisable (within applicable
laws) to enforce such collection. Each Pledgor shall promptly notify the
Administrative Agent in writing of any Accounts that constitute a claim against
a federal governmental agency or authority, and, upon request of the
Administrative Agent, such Pledgor shall take such steps as may be necessary or
desirable to comply with the federal Assignment of Claims Act of 1940, as
amended.
 
     4.5 Delivery of Certain Collateral; Further Actions. All certificates or
Instruments representing or evidencing any Accounts, Investment Property or
other Collateral with an individual value equal to or greater than $500,000
shall be delivered promptly to the Administrative Agent pursuant hereto to be
held as Collateral hereunder, shall be in form suitable for transfer by delivery
and shall be delivered together with undated stock powers duly executed in
blank, appropriate endorsements or other necessary instruments of registration,
transfer or assignment, duly executed and in form and substance satisfactory to
the Administrative Agent, and in each case together with such other instruments
or documents as the Administrative Agent may reasonably request. Each Pledgor
will, at its own cost and expense, cooperate with the Administrative Agent in
obtaining a control agreement, in form and substance reasonably satisfactory to
the Administrative Agent, and in taking such other actions as may be requested
by the Administrative Agent from time to time with respect to any Investment
Property or other Collateral in which a security interest may be perfected by
(or can be perfected only by) control under the Uniform Commercial Code.
 
     4.6 Equipment. Each Pledgor will, in accordance with sound business
practices, maintain all Equipment used by it in its business (other than
obsolete, worn out or no longer useful Equipment) in good repair, working order
and condition (normal wear and tear excepted) and make all necessary repairs and
replacements thereof so that the value and operating efficiency thereof shall at
all times be maintained and preserved. No Pledgor shall knowingly permit any
Equipment to become a Fixture to any real property (other than real property the
fee interest in which is subject to a Mortgage in favor of the Administrative
Agent).
 
12
 

--------------------------------------------------------------------------------

 

     4.7 Inventory. Each Pledgor will, in accordance with sound business
practices, maintain all Inventory held by it or on its behalf in good saleable
or useable condition. Unless notified otherwise by the Administrative Agent in
accordance with the terms hereof, each Pledgor may, in any lawful manner not
inconsistent with the provisions of this Agreement and the other Credit
Documents, process, use and, in the ordinary course of business but not
otherwise, sell or otherwise dispose of its Inventory.
 
     4.8 Intellectual Property.
 
     (a) Each applicable Pledgor will, at its own expense, execute and deliver
to the Administrative Agent on the Closing Date fully completed assignments in
the forms of Exhibits A and B, as applicable, for recordation in the U.S.
Copyright Office or the U.S. Patent and Trademark Office with regard to any
Copyright Collateral, Patent Collateral or Trademark Collateral, as the case may
be, described in Annex D, E or F hereto. In the event that after the date hereof
any Pledgor shall acquire any registered Copyright, Patent or Trademark, or
effect any registration of any Copyright, Patent or Trademark or file any
application for registration thereof, whether within the United States or any
other country or jurisdiction, such Pledgor shall, concurrently with the
delivery of the financial statements described in Section 6.1(b) of the Credit
Agreement, (i) furnish written notice thereof to the Administrative Agent
together with information sufficient to permit the Administrative Agent, upon
its receipt of such notice, to (and each Pledgor hereby authorizes the
Administrative Agent to) modify this Agreement, as appropriate, by amending
Annexes D, E and F hereto or to add additional exhibits hereto to include any
Copyright, Patent or Trademark that becomes part of the Collateral under this
Agreement, and (ii) at its own expense, execute and deliver to the
Administrative Agent, with regard to United States Patents, Trademarks and
Copyrights, fully completed assignments in the forms of Exhibits A and B, as
applicable, for recordation in the U.S. Copyright Office or the U.S. Patent and
Trademark Office as more fully described hereinabove, together in all instances
with any other agreements, instruments and documents that the Administrative
Agent may reasonably request from time to time to further effect and confirm the
assignment and security interest created by this Agreement in such Copyrights,
Patents and Trademarks, and each Pledgor hereby appoints the Administrative
Agent its attorney-in-fact to execute, deliver and record any and all such
agreements, instruments and documents for the foregoing purposes, all acts of
such attorney being hereby ratified and confirmed and such power, being coupled
with an interest, shall be irrevocable for so long as this Agreement shall be in
effect with respect to such Pledgor.
 
     (b) Each Pledgor (either itself or through its licensees or its
sublicensees) will, for each material Trademark used in the conduct of its
business, use its best efforts to (i) maintain such Trademark in full force and
effect, free from any claim of abandonment or invalidity for non-use, (ii)
maintain the quality of products and services offered under such Trademark,
(iii) display such Trademark with notice of federal registration to the extent
required by applicable law and (iv) not knowingly use or knowingly permit the
use of such Trademark in violation of any third-party rights.
 
     (c) Each Pledgor (either itself or through its licensees or sublicensees)
will refrain from committing any act, or omitting any act, whereby any material
Patent used in the conduct of such Pledgor’s business may become invalidated or
dedicated to the public, and shall continue to mark any products covered by a
material Patent with the relevant patent number as required by applicable patent
laws.
 
13
 

--------------------------------------------------------------------------------

 

     (d) Each Pledgor (either itself or through its licensees or sublicensees)
will, for each material work covered by a Copyright, continue to publish,
reproduce, display, adopt and distribute the work with appropriate copyright
notice as required under applicable copyright laws.
 
     (e) Each Pledgor shall notify the Administrative Agent immediately if it
knows or has reason to know that any material Patent, Trademark or Copyright
used in the conduct of its business may become abandoned or dedicated to the
public, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the U.S. Patent and Trademark Office, U.S. Copyright Office or any court)
regarding such Pledgor’s ownership of any Patent, Trademark or Copyright, its
right to register the same, or to keep and maintain the same.
 
     (f) Each Pledgor will, subject to the exercise of its reasonable business
judgment, take all necessary steps that are consistent with the practice in any
proceeding before the U.S. Patent and Trademark Office, U.S. Copyright Office or
any office or agency in any political subdivision of the United States or in any
other country or any political subdivision thereof, to maintain and pursue each
application relating to any material Patents, Trademarks or Copyrights (and to
obtain the relevant grant or registration) and to maintain each registration of
any material Patents, Trademarks and Copyrights used in the conduct of such
Pledgor’s business, including the filing of applications for renewal, affidavits
of use, affidavits of incontestability and maintenance fees, and, if consistent
with sound business judgment, to initiate opposition, interference and
cancellation proceedings against third parties.
 
     (g) In the event that any Collateral consisting of a material Patent,
Trademark or Copyright used in the conduct of any Pledgor’s business is believed
infringed, misappropriated or diluted by a third party, such Pledgor shall
notify the Administrative Agent promptly after it learns thereof and shall, if
consistent with sound business judgment, promptly sue for infringement,
misappropriation or dilution and to recover any and all damages for such
infringement, misappropriation or dilution, and take such other actions as are
appropriate under the circumstances to protect such Collateral.
 
     (h) Upon the occurrence and during the continuance of any Event of Default,
each Pledgor shall use its reasonable best efforts to obtain all requisite
consents or approvals from the licensor of each License included within the
Copyright Collateral, Patent Collateral or Trademark Collateral to effect the
assignment of all of such Pledgor’s right, title and interest thereunder to the
Administrative Agent or its designee.
 
     4.9 Mobile Goods. Upon the request of the Administrative Agent at any time,
whether or not an Event of Default shall have occurred and be continuing, each
Pledgor will deliver to the Administrative Agent originals of the certificates
of title or ownership for all Mobile Goods owned by it, together (in the case of
motor vehicles) with the manufacturer’s statement of origin with the
Administrative Agent listed as lienholder and odometer statements and together
in all other cases with appropriate instruments or certificates of transfer and
delivery, duly completed and executed, and will take such other action as the
Administrative Agent may deem necessary to perfect the security interest created
by this Agreement in all such Mobile Goods.
 
14
 

--------------------------------------------------------------------------------

 

     4.10 Deposit Accounts. Each Pledgor agrees that, unless the Administrative
Agent consents otherwise in writing, (i) it will not open or maintain any
Deposit Account with cash or other assets in excess of $500,000 (other than
Deposit Accounts used exclusively for payroll purposes) except with the
Administrative Agent or with another bank or financial institution that has
executed and delivered to the Administrative Agent a control agreement with
respect to such Deposit Account in form and substance reasonably satisfactory to
the Administrative Agent, (ii) in the event any Pledgor maintains more than
$500,000 in any Deposit Account in violation of clause (i), such Pledgor shall
(in addition to complying with the other requirements of this Section) promptly
furnish written notice thereof to the Administrative Agent (and each Pledgor
hereby acknowledges that any notice under this clause (ii) shall not cure any
Default under clause (i)) and (iii) in the event that any Pledgor opens any
Deposit Account that is not already listed on Annex G, such Pledgor shall (in
addition to complying with the other requirements of this Section), concurrently
with the delivery of the financial statements described in Section 6.1(b) of the
Credit Agreement, furnish written notice thereof to the Administrative Agent
together with information sufficient to permit the Administrative Agent, upon
its receipt of such notice, to (and each Pledgor hereby authorizes the
Administrative Agent to) modify this Agreement, as appropriate, by amending
Annex G to include such information.
 
     4.11 Securities and Commodity Accounts. Each Pledgor agrees that, unless
the Administrative Agent consents otherwise in writing, (i) it will not open or
maintain any Securities Account or Commodity Account with cash, securities or
other assets with a value equal to or greater than $500,000 (other than such
accounts permitted under Section 8.3(xvi) of the Credit Agreement) unless the
Administrative Agent is the entitlement holder or Commodity Intermediary or
unless the Securities Intermediary or Commodity Intermediary (as applicable) has
executed and delivered to the Administrative Agent a control agreement with
respect to such Securities Account or Commodity Account in form and substance
reasonably satisfactory to the Administrative Agent, (ii) in the event any
Pledgor maintains more than $500,000 in assets in any Securities Account or
Commodity Account in violation of clause (i), such Pledgor shall (in addition to
complying with the other requirements of this Section) promptly furnish written
notice (and each Pledgor hereby acknowledges that any notice under this clause
(ii) shall not cure any Default under clause (i)) and (iii) in the event that
any Pledgor opens any Securities Account or Commodity Account that is not
already listed on Annex H, such Pledgor shall (in addition to complying with the
other requirements of this Section), concurrently with the delivery of the
financial statements described in Section 6.1(b) of the Credit Agreement,
furnish written notice thereof to the Administrative Agent together with
information sufficient to permit the Administrative Agent, upon its receipt of
such notice, to (and each Pledgor hereby authorizes the Administrative Agent to)
modify this Agreement, as appropriate, by amending Annex H to include such
information.
 
     4.12 Collateral in Possession of Third Party. Without limiting the
generality of any other provision of this Agreement, each Pledgor agrees that,
at any time after the occurrence and during the continuance of an Event of
Default, it shall not permit any Collateral to be in the possession of any
bailee, warehouseman, agent, processor or other third party at any time unless
such bailee or other Person shall have been notified of the security interest
created by this Agreement (or, if required under applicable law in order to
perfect the Administrative Agent’s security interest in such Collateral, such
bailee or other Person shall have acknowledged to the Administrative Agent in
writing that it is holding such Collateral for the benefit of the Administrative
Agent and subject to such security interest and to the instructions of the
Administrative Agent) and such Pledgor shall have exercised its reasonable best
efforts to obtain from such bailee or other Person, at such Pledgor’s sole cost
and expense, the written acknowledgement described above (if not already
required by applicable law to perfect the Administrative Agent’s security
interest) and agreement to waive and release any Lien (whether arising by
operation of law or otherwise) it may have with respect to such Collateral, such
agreement to be in form and substance reasonably satisfactory to the
Administrative Agent.
 
15
 

--------------------------------------------------------------------------------

 

     4.13 Commercial Tort Claims. Each Pledgor agrees that it will, concurrently
with the delivery of the financial statements described in Section 6.1(b) of the
Credit Agreement, furnish to the Administrative Agent a description of any
Commercial Tort Claim in its favor meeting the requirements of Section 9-108(e)
of the Uniform Commercial Code, and upon the Administrative Agent’s request
execute and deliver such documents, financing statements and other instruments,
and take such other action, as the Administrative Agent may reasonably request
in order to include such Commercial Tort Claim as Collateral hereunder and to
perfect the security interest of the Administrative Agent therein.
 
     4.14 Protection of Security Interest. Each Pledgor agrees that it will, at
its own cost and expense, take any and all actions necessary to warrant and
defend the right, title and interest of the Secured Parties in and to the
Collateral against the claims and demands of all other Persons.
 
ARTICLE V
 
CERTAIN PROVISIONS RELATING TO PLEDGED INTERESTS
 
     5.1 After-Acquired Equity Interests; Ownership.
 
     (a) If any Pledgor shall, at any time and from time to time after the date
hereof, acquire any additional capital stock or other Pledged Interests in any
Subsidiary of the types described in the definition of the term “Pledged
Interests,” the same shall be automatically deemed to be Pledged Interests
hereunder, and to be pledged to the Administrative Agent pursuant to Section 2.1
(subject, in the case of Pledged Interests in Foreign Subsidiaries, to the
limitation set forth in the proviso in Section 2.1(xviii), and such Pledgor will
forthwith pledge and deposit the same with the Administrative Agent and deliver
to the Administrative Agent any certificates therefor, together with undated
stock powers or other necessary instruments of transfer or assignment, duly
executed in blank and in form and substance reasonably satisfactory to the
Administrative Agent, together with such other certificates and instruments as
the Administrative Agent may reasonably request (including Uniform Commercial
Code financing statements or appropriate amendments thereto), and will promptly
thereafter deliver to the Administrative Agent a fully completed and duly
executed amendment to this Agreement in the form of Exhibit D (each, a “Pledge
Amendment”) in respect thereof. Each Pledgor hereby authorizes the
Administrative Agent to attach each such Pledge Amendment to this Agreement, and
agrees that all such Collateral listed on any Pledge Amendment shall for all
purposes be deemed Collateral hereunder and shall be subject to the provisions
hereof; provided that the failure of any Pledgor to execute and deliver any
Pledge Amendment with respect to any such additional Collateral as required
hereinabove shall not impair the security interest of the Administrative Agent
in such Collateral or otherwise adversely affect the rights and remedies of the
Administrative Agent hereunder with respect thereto.
 
16
 

--------------------------------------------------------------------------------

 

     (b) If any Pledged Interests (whether now owned or hereafter acquired)
included in the Collateral are “uncertificated securities” within the meaning of
the Uniform Commercial Code or are otherwise not evidenced by any certificate or
instrument, each applicable Pledgor will promptly notify the Administrative
Agent thereof and will promptly take and cause to be taken, and will (if the
issuer of such uncertificated securities is a Person other than a Subsidiary of
the Borrower) use commercially reasonable efforts to cause the issuer to take,
all actions required under Articles 8 and 9 of the Uniform Commercial Code and
any other applicable law, to enable the Administrative Agent to acquire
“control” of such uncertificated securities (within the meaning of such term
under Section 8-106 (or its successor provision) of the Uniform Commercial Code)
and as may be otherwise necessary to perfect the security interest of the
Administrative Agent therein.
 
     (c) Except to the extent otherwise expressly permitted by or pursuant to
the Credit Agreement, the Pledgors will cause the Pledged Interests in each
issuer pledged hereunder to constitute at all times 100% of the capital stock or
other Pledged Interests in such issuer, such that the issuer shall be a direct
or indirect Wholly Owned Subsidiary of the Parent (subject, in the case of
Pledged Interests in Foreign Subsidiaries, to the limitation set forth in the
proviso in Section 2.1(xviii), and unless the Administrative Agent shall have
given its prior written consent or except as may be expressly permitted by the
Credit Agreement, no Pledgor will cause or permit any such issuer to issue or
sell any new capital stock, any warrants, options or rights to acquire the same,
or other Pledged Interests of any nature to any Person other than such Pledgor,
or cause, permit or consent to the admission of any other Person as a
stockholder, partner or member of any such issuer.
 
     5.2 Voting Rights. So long as no Event of Default shall have occurred and
be continuing, each Pledgor shall be entitled to exercise all voting and other
consensual rights pertaining to its Pledged Interests (subject to its
obligations under Section 5.1(a)), and for that purpose the Administrative Agent
will execute and deliver or cause to be executed and delivered to each
applicable Pledgor all such proxies and other instruments as such Pledgor may
reasonably request in writing to enable such Pledgor to exercise such voting and
other consensual rights; provided, however, that no Pledgor will cast any vote,
give any consent, waiver or ratification, or take or fail to take any action, in
any manner that would, or could reasonably be expected to, violate or be
inconsistent with any of the terms of this Agreement, the Credit Agreement or
any other Credit Document or have the effect of materially and adversely
impairing the position or interests of the Secured Parties.
 
17
 

--------------------------------------------------------------------------------

 

     5.3 Dividends and Other Distributions. So long as no Event of Default shall
have occurred and be continuing (or would occur as a result thereof), and except
as provided otherwise herein, all interest, income, dividends, distributions and
other amounts payable in cash in respect of the Pledged Interests may be paid to
and retained by the Pledgors; provided, however, that all such interest, income,
dividends, distributions and other amounts shall, at all times after the
occurrence and during the continuance of an Event of Default, be paid to the
Administrative Agent and retained by it as part of the Collateral (except to the
extent applied upon receipt to the repayment of the Secured Obligations). The
Administrative Agent shall also be entitled at all times (whether or not during
the continuance of an Event of Default) to receive directly, and to retain as
part of the Collateral, (i) all interest, income, dividends, distributions or
other amounts paid or payable in cash or other property in respect of any
Pledged Interests in connection with the dissolution, liquidation,
recapitalization or reclassification of the capital of the applicable issuer to
the extent representing (in the reasonable judgment of the Administrative Agent)
an extraordinary, liquidating or other distribution in return of capital, (ii)
all additional Pledged Interests or other securities or property (other than
cash) paid or payable or distributed or distributable in respect of any Pledged
Interests in connection with any noncash dividend, distribution, return of
capital, spin-off, stock split, split-up, reclassification, combination of
shares or interests or similar rearrangement, and (iii) without affecting any
restrictions against such actions contained in the Credit Agreement, all
additional Pledged Interests or other securities or property (including cash)
paid or payable or distributed or distributable in respect of any Pledged
Interests in connection with any consolidation, merger, exchange of securities,
liquidation or other reorganization. All interest, income, dividends,
distributions or other amounts that are received by any Pledgor in violation of
the provisions of this Section shall be received in trust for the benefit of the
Administrative Agent, shall be segregated from other property or funds of such
Pledgor and shall be forthwith delivered to the Administrative Agent as
Collateral in the same form as so received (with any necessary endorsements).
Any and all money and other property paid over to or received by the
Administrative Agent pursuant to the provisions of this Section shall be
retained by the Administrative Agent in a Collateral Account (as hereinafter
defined) upon receipt of such money or other property and shall be applied in
accordance with the provisions of Section 6.2. The Administrative Agent shall,
within five (5) Business Days after all Events of Default have been cured or
waived, repay to each applicable Pledgor all cash interest, income, dividends,
distributions and other amounts that such Pledgor would otherwise be permitted
to retain pursuant to the provisions of this Section and that remain in such
Collateral Account.
 
ARTICLE VI
 
REMEDIES
 
     6.1 Remedies. If an Event of Default shall have occurred and be continuing,
the Administrative Agent shall be entitled to exercise in respect of the
Collateral all of its rights, powers and remedies provided for herein or
otherwise available to it under any other Credit Document, by law, in equity or
otherwise, including all rights and remedies of a secured party under the
Uniform Commercial Code, and shall be entitled in particular, but without
limitation of the foregoing, to exercise the following rights, which each
Pledgor agrees to be commercially reasonable:
 
     (a) To notify any or all account debtors or obligors under any Accounts,
Contracts or other Collateral of the security interest in favor of the
Administrative Agent created hereby and to direct all such Persons to make
payments of all amounts due thereon or thereunder directly to the Administrative
Agent or to an account designated by the Administrative Agent; and in such
instance and from and after such notice, all amounts and Proceeds (including
wire transfers, checks and other Instruments) received by any Pledgor in respect
of any Accounts, Contracts or other Collateral shall be received in trust for
the benefit of the Administrative Agent hereunder, shall be segregated from the
other funds of such Pledgor and shall be forthwith deposited into such account
or paid over or delivered to the Administrative Agent in the same form as so
received (with any necessary endorsements or assignments), to be held as
Collateral and applied to the Secured Obligations as provided herein; and by
this provision, each Pledgor irrevocably authorizes and directs each Person who
is or shall be a party to or liable for the performance of any Contract, upon
receipt of notice from the Administrative Agent to the effect that an Event of
Default has occurred and is continuing, to attorn to or otherwise recognize the
Administrative Agent as owner under such Contract and to pay, observe and
otherwise perform the obligations under such Contract to or for the
Administrative Agent or the Administrative Agent’s designee as though the
Administrative Agent or such designee were such Pledgor named therein, and to do
so until otherwise notified by the Administrative Agent;
 
18
 

--------------------------------------------------------------------------------

 

     (b) To take possession of, receive, endorse, assign and deliver, in its own
name or in the name of any Pledgor, all checks, notes, drafts and other
Instruments relating to any Collateral, including receiving, opening and
properly disposing of all mail addressed to any Pledgor concerning Accounts and
other Collateral; to verify with account debtors or other contract parties the
validity, amount or any other matter relating to any Accounts or other
Collateral, in its own name or in the name of any Pledgor; to accelerate any
indebtedness or other obligation constituting Collateral that may be accelerated
in accordance with its terms; to take or bring all actions and suits deemed
necessary or appropriate to effect collections and to enforce payment of any
Accounts or other Collateral; to settle, compromise or release in whole or in
part any amounts owing on Accounts or other Collateral; and to extend the time
of payment of any and all Accounts or other amounts owing under any Collateral
and to make allowances and adjustments with respect thereto, all in the same
manner and to the same extent as any Pledgor might have done;
 
     (c) To notify any or all depository institutions with which any Deposit
Accounts are maintained and which Deposit Accounts are subject to Control in
favor of the Administrative Agent to remit and transfer all monies, securities
and other property on deposit in such Deposit Accounts or deposited or received
for deposit thereafter to the Administrative Agent, for deposit in a Collateral
Account or such other accounts as may be designated by the Administrative Agent,
for application to the Secured Obligations as provided herein;
 
     (d) To transfer to or register in its name or the name of any of its
Administrative Agents or nominees all or any part of the Collateral, without
notice to any Pledgor and with or without disclosing that such Collateral is
subject to the security interest created hereunder;
 
     (e) To require any Pledgor to, and each Pledgor hereby agrees that it will
at its expense and upon request of the Administrative Agent forthwith, assemble
all or any part of the Collateral as directed by the Administrative Agent and
make it available to the Administrative Agent at a place designated by the
Administrative Agent;
 
     (f) To enter and remain upon the premises of any Pledgor and take
possession of all or any part of the Collateral, with or without judicial
process; to use the materials, services, books and records of any Pledgor for
the purpose of liquidating or collecting the Collateral, whether by foreclosure,
auction or otherwise; and to remove the same to the premises of the
Administrative Agent or any designated agent for such time as the Administrative
Agent may desire, in order to effectively collect or liquidate the Collateral;
 
19
 

--------------------------------------------------------------------------------

 

     (g) To exercise (i) all voting, consensual and other rights and powers
pertaining to the Pledged Interests (whether or not transferred into the name of
the Administrative Agent), at any meeting of shareholders, partners, members or
otherwise, and (ii) any and all rights of conversion, exchange, subscription and
any other rights, privileges or options pertaining to the Pledged Interests as
if it were the absolute owner thereof (including, without limitation, the right
to exchange at its discretion any and all of the Pledged Interests upon the
merger, consolidation, reorganization, reclassification, combination of shares
or interests, similar rearrangement or other similar fundamental change in the
structure of the applicable issuer, or upon the exercise by any Pledgor or the
Administrative Agent of any right, privilege or option pertaining to such
Pledged Interests), and in connection therewith, the right to deposit and
deliver any and all of the Pledged Interests with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine, and give all consents,
waivers and ratifications in respect of the Pledged Interests, all without
liability except to account for any property actually received by it, but the
Administrative Agent shall have no duty to exercise any such right, privilege or
option or give any such consent, waiver or ratification and shall not be
responsible for any failure to do so or delay in so doing; and for the foregoing
purposes each Pledgor will promptly execute and deliver or cause to be executed
and delivered to the Administrative Agent, upon request, all such proxies and
other instruments as the Administrative Agent may reasonably request to enable
the Administrative Agent to exercise such rights and powers; AND IN FURTHERANCE
OF THE FOREGOING AND WITHOUT LIMITATION THEREOF, EACH PLEDGOR HEREBY IRREVOCABLY
CONSTITUTES AND APPOINTS THE ADMINISTRATIVE AGENT AS THE TRUE AND LAWFUL PROXY
AND ATTORNEY-IN-FACT OF SUCH PLEDGOR, WITH FULL POWER OF SUBSTITUTION IN THE
PREMISES, TO EXERCISE ALL SUCH VOTING, CONSENSUAL AND OTHER RIGHTS AND POWERS TO
WHICH ANY HOLDER OF ANY PLEDGED INTERESTS WOULD BE ENTITLED BY VIRTUE OF HOLDING
THE SAME, WHICH PROXY AND POWER OF ATTORNEY, BEING COUPLED WITH AN INTEREST, IS
IRREVOCABLE AND SHALL BE EFFECTIVE FOR SO LONG AS THIS AGREEMENT SHALL BE IN
EFFECT; and
 
     (h) To sell, resell, assign and deliver, in its sole discretion, all or any
of the Collateral, in one or more parcels, on any securities exchange on which
any Pledged Interests may be listed, at public or private sale, at any of the
Administrative Agent’s offices or elsewhere, for cash, upon credit or for future
delivery, at such time or times and at such price or prices and upon such other
terms as the Administrative Agent may deem satisfactory. If any of the
Collateral is sold by the Administrative Agent upon credit or for future
delivery, the Administrative Agent shall not be liable for the failure of the
purchaser to purchase or pay for the same and, in the event of any such failure,
the Administrative Agent may resell such Collateral. In no event shall any
Pledgor be credited with any part of the Proceeds of sale of any Collateral
until and to the extent cash payment in respect thereof has actually been
received by the Administrative Agent. Each purchaser at any such sale shall hold
the property sold absolutely, free from any claim or right of whatsoever kind,
including any equity or right of redemption of any Pledgor, and each Pledgor
hereby expressly waives all rights of redemption, stay or appraisal, and all
rights to require the Administrative Agent to marshal any assets in favor of
such Pledgor or any other party or against or in payment of any or all of the
Secured Obligations, that it has or may have under any rule of law or statute
now existing or hereafter adopted. No demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law, as
referred to below), all of which are hereby expressly waived by each Pledgor,
shall be required in connection with any sale or other disposition of any part
of the Collateral. If any notice of a proposed sale or other disposition of any
part of the Collateral shall be required under applicable law, the
Administrative Agent shall give the applicable Pledgor at least ten (10) days’
prior notice of the time and place of any public sale and of the time after
which any private sale or other disposition is to be made, which notice each
Pledgor agrees is commercially reasonable. The Administrative Agent shall not be
obligated to make any sale of Collateral if it shall determine not to do so,
regardless of the fact that notice of sale may have been given. The
Administrative Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. Upon each
public sale and, to the extent permitted by applicable law, upon each private
sale, the Administrative Agent may purchase all or any of the Collateral being
sold, free from any equity, right of redemption or other claim or demand, and
may make payment therefor by endorsement and application (without recourse) of
the Secured Obligations in lieu of cash as a credit on account of the purchase
price for such Collateral.
 
20
 

--------------------------------------------------------------------------------

 

     6.2 Application of Proceeds.
 
     (a) All Proceeds collected by the Administrative Agent upon any sale, other
disposition of or realization upon any of the Collateral, together with all
other moneys received by the Administrative Agent hereunder, shall be applied in
accordance with the provisions of Section 2.12 of the Credit Agreement. For
purposes of applying amounts in accordance with this Section, the Administrative
Agent shall be entitled to rely upon any Secured Party that has entered into a
Permitted Hedge Agreement with the Borrower for a determination (which such
Secured Party agrees to provide or cause to be provided upon request of the
Administrative Agent) of the outstanding Secured Obligations owed to such
Secured Party under any such Permitted Hedge Agreement. Unless it has actual
knowledge (including by way of written notice from any such Secured Party) to
the contrary, the Administrative Agent, in acting hereunder, shall be entitled
to assume that no Permitted Hedge Agreements or Secured Obligations in respect
thereof are in existence between any Secured Party and the Borrower. If any
Lender or Affiliate thereof that is a party to a Permitted Hedge Agreement with
the Borrower (the obligations of the Borrower under which are Secured
Obligations) ceases to be a Lender or Affiliate thereof, such former Lender or
Affiliate thereof shall nevertheless continue to be a Secured Party hereunder
with respect to the Secured Obligations under such Permitted Hedge Agreement.
 
     (b) In the event that the proceeds of any such sale, disposition or
realization are insufficient to pay all amounts to which the Secured Parties are
legally entitled, the Pledgors shall be jointly and severally liable for the
deficiency, together with interest thereon at the highest rate specified in any
applicable Credit Document for interest on overdue principal or such other rate
as shall be fixed by applicable law, together with the costs of collection and
all other fees, costs and expenses payable hereunder.
 
21
 

--------------------------------------------------------------------------------

 

     (c) Upon any sale of any Collateral hereunder by the Administrative Agent
(whether by virtue of the power of sale herein granted, pursuant to judicial
proceeding, or otherwise), the receipt of the Administrative Agent or the
officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold, and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Administrative Agent or such officer or be answerable in any way for
the misapplication thereof.
 
     6.3 Collateral Accounts. Upon the occurrence and during the continuance of
an Event of Default, the Administrative Agent shall have the right to cause to
be established and maintained, at its principal office or such other location or
locations as it may establish from time to time in its discretion, one or more
accounts (collectively, “Collateral Accounts”) for the collection of cash
Proceeds of the Collateral. Such Proceeds, when deposited, shall continue to
constitute Collateral for the Secured Obligations and shall not constitute
payment thereof until applied as herein provided. The Administrative Agent shall
have sole dominion and control over all funds deposited in any Collateral
Account, and such funds may be withdrawn therefrom only by the Administrative
Agent. Upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent shall have the right to (and, if directed by the
Required Lenders pursuant to the Credit Agreement, shall) apply amounts held in
the Collateral Accounts in payment of the Secured Obligations in the manner
provided for in Section 6.2.
 
     6.4 Grant of License. Each Pledgor hereby grants to the Administrative
Agent an irrevocable, non-exclusive license (exercisable without payment of
royalty or other compensation to any Pledgor) to use, license or sublicense any
Patent Collateral, Trademark Collateral or Copyright Collateral now owned or
licensed or hereafter acquired or licensed by such Pledgor, wherever the same
may be located throughout the world, for such term or terms, on such conditions
and in such manner as the Administrative Agent shall determine, whether general,
special or otherwise, and whether on an exclusive or nonexclusive basis, and
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof. The use of such license
or sublicense by the Administrative Agent shall be exercised, at the option of
the Administrative Agent, only upon the occurrence and during the continuation
of an Event of Default; provided that any license, sublicense or other
transaction entered into by the Administrative Agent in accordance herewith
shall be binding upon each applicable Pledgor notwithstanding any subsequent
cure of an Event of Default.
 
     6.5 Private Sales.
 
     (a) Each Pledgor recognizes that the Administrative Agent may be compelled,
at any time after the occurrence and during the continuance of an Event of
Default, to conduct any sale of all or any part of the Pledged Interests without
registering or qualifying such Pledged Interests under the Securities Act of
1933, as amended (the “Securities Act”), and/or any applicable state securities
laws in effect at such time. Each Pledgor acknowledges that any such private
sales may be made in such manner and under such circumstances as the
Administrative Agent may deem necessary or advisable in its sole and absolute
discretion, including at prices and on terms that might be less favorable than
those obtainable through a public sale without such restrictions (including,
without limitation, a public offering made pursuant to a registration statement
under the Securities Act), and, notwithstanding such circumstances, agrees that
any such sale shall not be deemed not to have been made in a commercially
reasonable manner solely because it was conducted as a private sale, and agrees
that the Administrative Agent shall have no obligation to conduct any public
sales and no obligation to delay the sale of any Pledged Interests for the
period of time necessary to permit its registration for public sale under the
Securities Act and applicable state securities laws, and shall not have any
responsibility or liability as a result of its election so not to conduct any
such public sales or delay the sale of any Pledged Interests, notwithstanding
the possibility that a substantially higher price might be realized if the sale
were deferred until after such registration. Each Pledgor hereby waives any
claims against the Administrative Agent or any other Secured Party arising by
reason of the fact that the price at which any Pledged Interests may have been
sold at any private sale was less than the price that might have been obtained
at a public sale or was less than the aggregate amount of the Secured
Obligations, even if the Administrative Agent accepts the first offer received
and does not offer such Pledged Interests to more than one offeree.
 
22
 

--------------------------------------------------------------------------------

 

     (b) Each Pledgor agrees that a breach of any of the covenants contained in
this Section will cause irreparable injury to the Administrative Agent and the
other Secured Parties, that the Administrative Agent and the other Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section shall be
specifically enforceable against the Pledgors.
 
     6.6 The Pledgors Remain Liable. Notwithstanding anything herein to the
contrary, (i) each Pledgor shall remain liable under all Contracts to which it
is a party included within the Collateral (including, without limitation, all
Ownership Agreements) to perform all of its obligations thereunder to the same
extent as if this Agreement had not been executed, (ii) the exercise by the
Administrative Agent of any of its rights or remedies hereunder shall not
release any Pledgor from any of its obligations under any of such Contracts, and
(iii) except as specifically provided for hereinbelow, the Administrative Agent
shall not have any obligation or liability by reason of this Agreement under any
of such Contracts, nor shall the Administrative Agent be obligated to perform
any of the obligations or duties of any Pledgor thereunder or to take any action
to collect or enforce any claim for payment assigned hereunder. The powers,
rights and remedies conferred on the Administrative Agent hereunder are solely
to protect its interest and privilege in such Contracts, as Collateral, and
shall not impose any duty upon it to exercise any such powers, rights or
remedies.
 
     6.7 Waivers. Each Pledgor, to the greatest extent not prohibited by
applicable law, hereby (i) agrees that it will not invoke, claim or assert the
benefit of any rule of law or statute now or hereafter in effect (including,
without limitation, any right to prior notice or judicial hearing in connection
with the Administrative Agent’s possession, custody or disposition of any
Collateral or any appraisal, valuation, stay, extension, moratorium or
redemption law), or take or omit to take any other action, that would or could
reasonably be expected to have the effect of delaying, impeding or preventing
the exercise of any rights and remedies in respect of the Collateral, the
absolute sale of any of the Collateral or the possession thereof by any
purchaser at any sale thereof, and waives the benefit of all such laws and
further agrees that it will not hinder, delay or impede the execution of any
power granted hereunder to the Administrative Agent, but that it will permit the
execution of every such power as though no such laws were in effect, (ii) waives
all rights that it has or may have under any rule of law or statute now existing
or hereafter adopted to require the Administrative Agent to marshal any
Collateral or other assets in favor of such Pledgor or any other party or
against or in payment of any or all of the Secured Obligations, and (iii) waives
all rights that it has or may have under any rule of law or statute now existing
or hereafter adopted to demand, presentment, protest, advertisement or notice of
any kind (except notices expressly provided for herein). In addition, each
Pledgor waives any and all rights of contribution or subrogation upon the sale
or disposition of all or any portion of the Collateral by the Administrative
Agent.
 
23
 

--------------------------------------------------------------------------------

 

ARTICLE VII
 
THE ADMINISTRATIVE AGENT
 
     7.1 The Administrative Agent; Standard of Care. The Administrative Agent
will hold all items of the Collateral at any time received under this Agreement
in accordance with the provisions hereof. The obligations of the Administrative
Agent as holder of the Collateral and interests therein and with respect to the
disposition thereof, and otherwise under this Agreement and the other Credit
Documents, are only those expressly set forth in this Agreement and the other
Credit Documents. The Administrative Agent shall act hereunder at the direction,
or with the consent, of the Required Lenders on the terms and conditions set
forth in the Credit Agreement. The powers conferred on the Administrative Agent
hereunder are solely to protect its interest, on behalf of the Secured Parties,
in the Collateral, and shall not impose any duty upon it to exercise any such
powers. Except for treatment of the Collateral in its possession in a manner
substantially equivalent to that which the Administrative Agent, in its
individual capacity, accords its own property of a similar nature, and the
accounting for moneys actually received by it hereunder, the Administrative
Agent shall have no duty as to any Collateral or as to the taking of any
necessary steps to preserve rights against prior parties or any other rights
pertaining to the Collateral. Neither the Administrative Agent nor any other
Secured Party shall be liable to any Pledgor (i) for any loss or damage
sustained by such Pledgor, or (ii) for any loss, damage, depreciation or other
diminution in the value of any of the Collateral that may occur as a result of
or in connection with or that is in any way related to any exercise by the
Administrative Agent or any other Secured Party of any right or remedy under
this Agreement, any failure to demand, collect or realize upon any of the
Collateral or any delay in doing so, or any other act or failure to act on the
part of the Administrative Agent or any other Secured Party, except to the
extent that the same is caused by its own gross negligence or willful
misconduct.
 
     7.2 Further Assurances; Attorney-in-Fact.
 
     (a) Each Pledgor hereby irrevocably authorizes the Administrative Agent at
any time and from time to time to file in any filing office in any Uniform
Commercial Code jurisdiction any financing statements and amendments thereto
that (i) indicate the Collateral (x) as all assets of such Pledgor or words of
similar effect, regardless of whether any particular asset included within the
Collateral falls within the scope of Article 9 of the Uniform Commercial Code of
any such jurisdiction, or (y) as being of an equal or lesser scope or with
greater detail, and (ii) provide any other information required by Part 5 of
Article 9 of the Uniform Commercial Code for the sufficiency or filing office
acceptance of any financing statement or amendment.
 
24
 

--------------------------------------------------------------------------------

 

     (b) Each Pledgor agrees that it will do such further acts and things
(including, without limitation, making any notice filings with state tax or
revenue authorities required to be made by account creditors in order to enforce
any Accounts in such state) and to execute and deliver to the Administrative
Agent such additional conveyances, assignments, agreements and instruments as
the Administrative Agent may reasonably require or deem advisable to perfect,
establish, confirm and maintain the security interest and Lien provided for
herein, to carry out the purposes of this Agreement or to further assure and
confirm unto the Administrative Agent its rights, powers and remedies hereunder.
 
     (c) Each Pledgor hereby irrevocably appoints the Administrative Agent its
lawful attorney-in-fact, with full authority in the place and stead of such
Pledgor and in the name of such Pledgor, the Administrative Agent or otherwise,
and with full power of substitution in the premises (which power of attorney,
being coupled with an interest, is irrevocable for so long as this Agreement
shall be in effect), from time to time in the Administrative Agent’s discretion
after the occurrence and during the continuance of an Event of Default (except
for the actions described in clause (i) below, which may be taken by the
Administrative Agent without regard to whether an Event of Default has occurred)
to take any action and to execute any instruments that the Administrative Agent
may deem necessary or advisable to accomplish the purpose of this Agreement,
including, without limitation:
 
     (i) to sign the name of such Pledgor on any financing statement,
continuation statement, notice or other similar document that, in the
Administrative Agent’s opinion, should be made or filed in order to perfect or
continue perfected the security interest granted under this Agreement
(including, without limitation, any title or ownership applications for filing
with applicable state agencies to enable any motor vehicles now or hereafter
owned by such Pledgor to be retitled and the Administrative Agent listed as
lienholder thereon);
 
     (ii) to ask, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;
 
     (iii) to receive, endorse and collect any checks, drafts, Instruments,
Chattel Paper and other orders for the payment of money made payable to such
Pledgor representing any interest, income, dividend, distribution or other
amount payable in respect of any of the Collateral and to give full discharge
for the same;
 
     (iv) to obtain, maintain and adjust any property or casualty insurance
required to be maintained by such Pledgor under Section 6.6 of the Credit
Agreement and direct the payment of proceeds thereof to the Administrative
Agent;
 
     (v) to pay or discharge taxes, Liens or other encumbrances levied or placed
on or threatened against the Collateral, the legality or validity thereof and
the amounts necessary to discharge the same to be determined by the
Administrative Agent in its sole discretion, any such payments made by the
Administrative Agent to become Secured Obligations of the Pledgors to the
Administrative Agent, due and payable immediately and without demand;
 
25
 

--------------------------------------------------------------------------------

 

     (vi) to file any claims or take any action or institute any proceedings
that the Administrative Agent may deem necessary or advisable for the collection
of any of the Collateral or otherwise to enforce the rights of the
Administrative Agent with respect to any of the Collateral; and
 
     (vii) to use, sell, assign, transfer, pledge, make any agreement with
respect to or otherwise deal with any and all of the Collateral as fully and
completely as though the Administrative Agent were the absolute owner of the
Collateral for all purposes, and to do from time to time, at the Administrative
Agent’s option and the Pledgors’ expense, all other acts and things deemed
necessary by the Administrative Agent to protect, preserve or realize upon the
Collateral and to more completely carry out the purposes of this Agreement.
 
     (d) If any Pledgor fails to perform any covenant or agreement contained in
this Agreement after written request to do so by the Administrative Agent
(provided that no such request shall be necessary at any time after the
occurrence and during the continuance of an Event of Default), the
Administrative Agent may itself perform, or cause the performance of, such
covenant or agreement and may take any other action that it deems necessary and
appropriate for the maintenance and preservation of the Collateral or its
security interest therein, and the reasonable expenses so incurred in connection
therewith shall be payable by the Pledgors under Section 8.1.
 
ARTICLE VIII
 
MISCELLANEOUS
 
     8.1 Indemnity and Expenses. The Pledgors agree jointly and severally:
 
     (a) To indemnify and hold harmless the Administrative Agent, each other
Secured Party and each of their respective directors, officers, employees,
agents and affiliates from and against any and all claims, damages, demands,
losses, obligations, judgments and liabilities (including, without limitation,
reasonable attorneys’ fees and expenses) in any way arising out of or in
connection with this Agreement and the transactions contemplated hereby, except
to the extent the same shall arise as a result of the gross negligence or
willful misconduct of the party seeking to be indemnified; and
 
     (b) To pay the reasonable fees and expenses of counsel to the
Administrative Agent and to reimburse the Administrative Agent upon demand for
all reasonable costs and expenses incurred by it, in each case in connection
with (i) the engagement of appraisers, consultants, auditors or similar Persons
by the Administrative Agent at any time to render opinions concerning the value
of the Collateral, (ii) the creation, perfection and maintenance of the
perfection of the Administrative Agent’s Liens upon the Collateral, including,
without limitation, Lien search, filing and recording fees, (iii) the custody,
use or preservation of, or the sale of, collection from or other realization
upon, any of the Collateral, including the reasonable expenses of re-taking,
holding, preparing for sale or lease, selling or otherwise disposing of or
realizing on the Collateral, (iv) the exercise or enforcement of any rights or
remedies granted hereunder, under any of the other Credit Documents or otherwise
available to it (whether at law, in equity or otherwise), or (v) the failure by
any Pledgor to perform or observe any of the provisions hereof. The provisions
of this Section shall survive the execution and delivery of this Agreement, the
repayment of any of the Secured Obligations, the termination of the Commitments
and the termination or expiration of all Letters of Credit under the Credit
Agreement, the termination of this Agreement or any other Credit Document, and
the termination of, and settlement of the Borrower’s obligations under, any
Permitted Hedge Agreement to which any Hedge Party is a party.
 
26
 

--------------------------------------------------------------------------------

 

     8.2 No Waiver. The rights and remedies of the Secured Parties expressly set
forth in this Agreement and the other Credit Documents are cumulative and in
addition to, and not exclusive of, all other rights and remedies available at
law, in equity or otherwise. No failure or delay on the part of any Secured
Party in exercising any right, power or privilege shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, power or privilege or be construed to be a waiver of any Default or
Event of Default. No course of dealing between the Pledgors and the Secured
Parties or their agents or employees shall be effective to amend, modify or
discharge any provision of this Agreement or any other Credit Document or to
constitute a waiver of any Default or Event of Default. No notice to or demand
upon any Pledgor in any case shall entitle such Pledgor or any other Pledgor to
any other or further notice or demand in similar or other circumstances or
constitute a waiver of the right of any Secured Party to exercise any right or
remedy or take any other or further action in any circumstances without notice
or demand.
 
     8.3 Enforcement. By its acceptance of the benefits of this Agreement, each
Lender agrees that this Agreement may be enforced only by the Administrative
Agent, acting upon the instructions or with the consent of the Required Lenders
as provided for in the Credit Agreement, and that no Lender shall have any right
individually to enforce or seek to enforce this Agreement or to realize upon any
Collateral or other security given to secure the payment and performance of the
Secured Obligations.
 
     8.4 Amendments, Waivers, etc. No amendment, modification, waiver, discharge
or termination of, or consent to any departure by any Pledgor from, any
provision of this Agreement, shall be effective unless in a writing signed by
the Administrative Agent and such of the Lenders as may be required under the
provisions of the Credit Agreement to concur in the action then being taken, and
then the same shall be effective only in the specific instance and for the
specific purpose for which given.
 
27
 

--------------------------------------------------------------------------------

 

     8.5 Continuing Security Interest; Term; Successors and Assigns; Assignment;
Termination and Release; Survival. This Agreement shall create a continuing
security interest in the Collateral and shall secure the payment and performance
of all of the Secured Obligations as the same may arise and be outstanding at
any time and from time to time from and after the date hereof, and shall (i)
remain in full force and effect until the occurrence of the Termination
Requirements (as hereinafter defined), (ii) be binding upon and enforceable
against each Pledgor and its successors and assigns (provided, however, that no
Pledgor may sell, assign or transfer any of its rights, interests, duties or
obligations hereunder without the prior written consent of the Lenders) and
(iii) inure to the benefit of and be enforceable by each Secured Party and its
successors and assigns. Upon any sale or other disposition by any Pledgor of any
Collateral in a transaction expressly permitted hereunder or under or pursuant
to the Credit Agreement or any other applicable Credit Document, the Lien and
security interest created by this Agreement in and upon such Collateral shall be
automatically released, and upon the satisfaction of all of the Termination
Requirements, this Agreement and the Lien and security interest created hereby
shall terminate (provided that the provisions of Section 6.7 shall survive the
termination of this Agreement); and in connection with any such release or
termination, the Administrative Agent, at the request and expense of the
applicable Pledgor, will execute and deliver to such Pledgor such documents and
instruments evidencing such release or termination as such Pledgor may
reasonably request and will assign, transfer and deliver to such Pledgor,
without recourse and without representation or warranty, such of the Collateral
as may then be in the possession of the Administrative Agent (or, in the case of
any partial release of Collateral, such of the Collateral so being released as
may be in its possession). All representations, warranties, covenants and
agreements herein shall survive the execution and delivery of this Agreement and
any Pledgor Accession. For purposes of this Agreement, “Termination
Requirements” means (x) the payment in full in cash of the Secured Obligations
(other than contingent and indemnification obligations not then due and
payable), (y) the termination of the Commitments and the termination or
expiration of all Letters of Credit under the Credit Agreement, and (z) the
termination of, and settlement of all obligations of the Borrower under, each
Permitted Hedge Agreement to which any Hedge Party is a party.
 
     8.6 Additional Pledgors. Each Pledgor recognizes that the provisions of the
Credit Agreement require Persons that become Subsidiaries of the Borrower, and
that are not already parties hereto, to execute and deliver a Pledgor Accession,
whereupon each such Person shall become a Pledgor hereunder with the same force
and effect as if originally a Pledgor hereunder on the date hereof, and agrees
that its obligations hereunder shall not be discharged, limited or otherwise
affected by reason of the same, or by reason of the Administrative Agent’s
actions in effecting the same or in releasing any Pledgor hereunder, in each
case without the necessity of giving notice to or obtaining the consent of such
Pledgor or any other Pledgor.
 
     8.7 Notices. All notices and other communications provided for hereunder
shall be given to the parties in the manner and subject to the other notice
provisions set forth in the Credit Agreement and the Guaranty.
 
     8.8 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules).
 
     8.9 Severability. To the extent any provision of this Agreement is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in such jurisdiction, without prohibiting or invalidating
such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.
 
     8.10 Construction. The headings of the various sections and subsections of
this Agreement have been inserted for convenience only and shall not in any way
affect the meaning or construction of any of the provisions hereof. Unless the
context otherwise requires, words in the singular include the plural and words
in the plural include the singular.
 
28
 

--------------------------------------------------------------------------------

 

     8.11 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.
 
[The remainder of this page left blank intentionally.]
 
29
 

--------------------------------------------------------------------------------

 

     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
under seal by their duly authorized officers as of the date first above written.
 

KRISPY KREME DOUGHNUT CORPORATION     By: /s/ Douglas R. Muir Name: Douglas R.
Muir Title: Chief Financial Officer     KRISPY KREME DOUGHNUTS, INC.     By: /s/
Douglas R. Muir Name: Douglas R. Muir Title: Chief Financial Officer     KRISPY
KREME CANADA, INC.     By: /s/ Douglas R. Muir Name:   Douglas R. Muir Title:
Vice President     HDN DEVELOPMENT CORPORATION     By: /s/ H. Clark Beeson, III
Name: H. Clark Beeson, III Title: President


(Signatures continue on following page)
 
[Signature Page to Pledge and Security Agreement]
 

--------------------------------------------------------------------------------

 


SOUTHERN DOUGHNUTS, LLC     By: KRISPY KREME MANAGEMENT I, LLC,           as
authorized Manager     By: KRISPY KREME DOUGHNUT             CORPORATION, as
authorized     Member       By: /s/ Douglas R. Muir     Name: Douglas R. Muir  
  Title: Chief Financial Officer     NORTHEAST DOUGHNUTS, LLC     By: KRISPY
KREME MANAGEMENT I, LLC,   as authorized Manager     By:      KRISPY KREME
DOUGHNUT     CORPORATION, as authorized     Member       By: /s/ Douglas R. Muir
    Name:      Douglas R. Muir     Title: Chief Financial Officer     KK CANADA
HOLDINGS, INC.     By: /s/ Douglas R. Muir       Name:   Douglas R. Muir Title:
President  


(Signatures continue on following page)
 
[Signature Page to Pledge and Security Agreement]
 

--------------------------------------------------------------------------------

 


SOUTHWEST DOUGHNUTS, LLC     By: KRISPY KREME MANAGEMENT I, LLC,           as
authorized Manager     By: KRISPY KREME DOUGHNUT     CORPORATION, as authorized
    Member       By: /s/ Douglas R. Muir     Name: Douglas R. Muir     Title:
Chief Financial Officer     PANHANDLE DOUGHNUTS, LLC     By: KRISPY KREME
MANAGEMENT I, LLC,   as authorized Manager By: KRISPY KREME MANAGEMENT II,  
LLC, as Authorized Manager     By: KRISPY KREME DOUGHNUT            
CORPORATION, as authorized     Member of Krispy Kreme     Management I, LLC and
Krispy     Kreme Management II, LLC       By: /s/ Douglas R. Muir     Name:   
Douglas R. Muir     Title: Chief Financial Officer     KRISPY KREME MANAGEMENT
I, LLC     By:     KRISPY KREME DOUGHNUT   CORPORATION, as authorized Member    
By: /s/ Douglas R. Muir         Name:    Douglas R. Muir   Title: Chief
Financial Officer


(Signatures continue on following page)
 
[Signature Page to Pledge and Security Agreement]
 

--------------------------------------------------------------------------------

 


KRISPY KREME MANAGEMENT II, LLC     By: KRISPY KREME DOUGHNUT          
CORPORATION, as authorized Member     By: /s/ Douglas R. Muir   Name: Douglas R.
Muir   Title: Chief Financial Officer     RIGEL HOLDING, LLC     By: SOUTHWEST
DOUGHNUTS, LLC, as   authorized Manager     By: KRISPY KREME MANAGEMENT  
          I, LLC, as authorized Manager       By: KRISPY KREME              
DOUGHNUT       CORPORATION, as       authorized Member         By: /s/ Douglas
R. Muir     Name:    Douglas R. Muir     Title: Chief Financial Officer    
NORTH TEXAS DOUGHNUTS, L.P.     By: KRISPY KREME DOUGHNUT   CORPORATION, its
General Partner     By: /s/ Douglas R. Muir   Name: Douglas R. Muir   Title:
Chief Financial Officer


[Signature Page to Pledge and Security Agreement]
 

--------------------------------------------------------------------------------

 


Accepted and agreed to:   WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent     By: /s/ Michael L. Rogers Name:    Michael L. Rogers
Title: Senior Vice President


[Signature Page to Pledge and Security Agreement]
 

--------------------------------------------------------------------------------